MANFORD, Judge,
concurring in part and dissenting in part.
I concur in the result reached by the majority opinion regarding appellant’s challenge to the sufficiency of the evidence. The record reflects evidence which was introduced by the state and controverted by appellant sufficiently to warrant submission of the case to the jury. This is all this court is entitled to determine on that issue.
As regards the final issue, appellant’s challenge to the instructions, I must dissent. The majority concludes that the trial court erred in the submission of two instructions. I disagree.
The majority, in essence, adopts appellant’s argument that § 301.390, RSMo Supp.1982 requires, for conviction, a finding of both the knowledge of the possession of the vehicle and the knowledge of the alteration or removal of the identification numbers on the vehicle. From this position, appellant argues, and the majority concludes, that the instructions are erroneous because said instructions did not include a required finding of knowledge that the identification numbers were removed or altered.
There is no dispute that the instructions did not require a finding that appellant had knowledge of the removal or alteration of the numbers. Indeed, the instructions do not include such a finding. The question before this court is whether the instructions were erroneous in not having included such a finding.
Contrary to the majority view, § 301.390 does not require that a person in possession of a vehicle upon which identification numbers have been removed or altered must also know of the removal or alteration. Possession of the vehicle, that is a knowing possession of the vehicle in such condition, constitutes the offense. The majority, by its conclusion, adds another element to the offense which the statute does not require. In other words, proper eviden-tiary proof of the known possession of a vehicle in such a condition satisfies the requisites of the statute and will support a conviction for the offense within the elements of the offense prescribed by the very terms of the statute.
The majority “infers” what the General Assembly must have meant by the terms of the statute. The more correct judicial consideration of the statute is to conclude that had the General Assembly intended that knowledge that the vehicle numbers were removed or altered be an element of the offense directly provable, the General Assembly would have, by the terms of the statute, included knowledge as a requisite element in expressed terminology.
There is no doubt that within the evidence upon this record, appellant’s “knowledge” could be inferred. Indeed, it is this very inference which in part supports the submission of this case to the jury in the first instance.
The majority goes even further and concludes that the error in the verdict-directing instruction “may not be cured or sal*498vaged by any amount of clarification by counsel during closing arguments.” That is not the issue. The issue is whether the instructions, when read together, are erroneous. In considering instructional error, our courts consider all the instructions in a given ease. When the two instructions are read together, and when read together with all the instructions herein, and when the statute is given its intended meaning and is not embellished with what the majority wishes the statute would say, there is no instructional error.
This case points out again the necessity of revising Rule 28.03 and adopting a preferred rule which would require a specific objection to the giving of an instruction prior to submission. Respondent herein is correct that the rule and the interpretation given the rule in State v. McClure, 632 S.W.2d 314 (Mo.App.1982) amounts to “sandbagging.” The Missouri Supreme Court should, and is hereby urged to, take up said rule and to revise the same along the line of the modernized federal rule.
As to the case at hand, there is no merit to appellant’s challenge to the instructions; and the majority opinion, in directing a reversal of this conviction, has supplied a legislative “intent” to said statute which obviously was never intended by the General Assembly. In addition, and just as obviously, the very wording of the statute does not even suggest, let alone permit, such added “intent.”
The judgment and conviction should in all respects be affirmed.